DETAILED ACTION
Applicant’s response, filed 4 January 2021 has been entered.
	Claim(s) 1-25 is/are currently pending. 
	The objection to the Figure(s) has been withdrawn in light of the argument(s) contained in Applicant’s response.  
The objection(s) to claim(s) 3, 4, and 11 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Rejection of claim(s) 1-2, 4-8, and 10-13 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 25 under 35 U.S.C. §112(d) has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 14-20, and 21-25 under 35 U.S.C. §101 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-25 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
	Applicant asserts that Brey was cited for its various disclosures about a smart trailer. However, a close review of Brey shows that it does not explicitly or inherently disclose the recited "integration unit" disposed in an autonomous vehicle. Accordingly, Brey does not anticipate each and every recitation of claim 1. Claim 1 is thus believed to be allowable over Brey under § 102.
Independent claim 21, although it differs in scope, include recitations similar to those of claim 1. Therefore, for at least similar reasons, it is believed that claim 21 is allowable over Brey under § 102.

Examiner agrees. 
	Applicant asserts that Williams was cited for its various disclosures about automated transfer of a watercraft. However, a close review of Williams shows that it does not explicitly or inherently disclose the recited "integration unit" disposed in an autonomous vehicle. Accordingly, Williams does not anticipate each and every recitation of claim 14. Claim 14 is thus believed to be allowable over Williams under § 102.
Independent claim 21, although differs in scope, include recitations similar to those of claim 14. Therefore, for at least similar reasons, it is believed that claim 21 is allowable over Williams under § 102.
Claims 15-20 and 25 depend from either claim 14 or 21, incorporating the corresponding recitations. Therefore, for at least similar reasons, it is believed that claims 15-20 and 25 are allowable over Williams under § 102.
Examiner agrees. 
Claim Objections
Claim 9 is objected for the follow informality: Claim 9 recites “based on at least in part on data including water level data,” where Examiner assumes Applicant intended to recite “based [[on]] at least in part on data including water level data”. 
Claim 22 is objected to because of the following informalities:  Claim 22 recites “verification of mechanical and electrical connections between the trailer and the CA/AD vehicle are in operational states”, and “determination of the watercraft is in a secure state” where Examiner assumes Applicant intended to recite “verification of mechanical and electrical connections between the trailer and the CA/AD being , and “determination of the watercraft [[is]] being in a secure state”.  
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a towing data collection unit… to collect data about a trailer, watercraft, or another vehicle to be towed” in claims 1-5, 20, and 23; “an integration unit” in claims 1-13, and 14-20; and “a navigation data collection unit… to collect data about an operation area…” in claims 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, namely a processor and a memory, as outlined in [0080] of the present application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 14-20, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 3 recites “a towing data collection unit… to collect data about a trailer, a watercraft, or another vehicle to be towed” from claim 1, “wherein the data about the trailer, the watercraft, or the other vehicle collected by the towing data collection unit include… dimensional data of the CA/AD vehicle…” wherein no structure configured to collect data about the CA/AD is disclosed. Examiner recommends deleting “dimensional data of the CA/AD vehicle” in order to overcome this rejection.  
Claims 9 and 24 recite the limitation “monitoring specific points or features on the watercraft, wherein the specific points or features include… a trailer fender well… state of a parking brake”, the meaning of the passage is unclear such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rending the claim indefinite. Applicant can overcome this rejection by amending the claims to clarify that the “watercraft” is actually the “trailer, watercraft, or the other vehicle”, and “the parking brake” is the “parking brake of the trailer or other vehicle”, or similar.  
Claim 14 recites the limitation "the CA/AD vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-20 depend upon claim 14, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claims 21 and 23 recite the limitation "the towing data collection unit".  There is insufficient antecedent basis for this limitation in the claim.
Claims 22, 24, and 25 depend upon claim 21, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process, namely “collects data about a trailer, a watercraft, or another vehicle to be towed”, “assesses a suitability of operating the CA/AD”, and “determines a combined level of driving automation for the CA/AD vehicle with the trailer” or similar. This judicial exception is not integrated into a practical application because the claims lack an application step, wherein the result of the determinations are applied to the solution of some problem. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically added computer components do not add meaningful limitation to the abstract idea because they amount to implementing the abstract idea on a computer. Applicant may overcome this rejection by amending the independent claim to include a practical application of the current claim limitations, such as by including an output step similar to the other independent claims, for example “wherein the vehicle control unit controls operations of the CA/AD vehicle to navigate the CA/AD vehicle in the operation area with the trailer, the watercraft, or the another vehicle in tow; based at least in part on data about the trailer, the watercraft, or the other vehicle” from claim 14, or similar. 
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (where applicable), and the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Claims 14-20, and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Williams et al. (US 2018/0319470) appears to be the closest prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669